Citation Nr: 0329060	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  97-20 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for psychiatric disability, 
including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from August 1972 to December 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Buffalo, New 
York, Regional Offices (RO) of the Department of Veterans 
Affairs (VA).  When the case was before the Board in November 
1998, the Board granted reopening of the veteran's claim and 
remanded the reopened claim to the RO for further 
development.  


REMAND

The appellant has been diagnosed as a schizophrenic for many 
years, and several attempts by VA to obtain private medical 
records from Chestnut Ridge Counseling Services, Inc. 
(CRCSI), which may or may not evidence the presence of 
schizophrenia within one year of service, have been 
unsuccessful.  See, e.g., the RO's letters to the appellant 
and/or to CRCSI dated April 16, 1996, November 30, 1998, and 
March 23, 2002; and the responses from CRCSI in June 1996 and 
those on behalf of the appellant dated July 31, 1996, and 
April 16,2002.  

The appellant now contends that he suffers from PTSD as a 
result of an incident in 1975 when, at the age of 20 or 21, 
he had consensual homosexual relations with a military 
supervisor in a successful effort to obtain approval for him 
to attend NCO (Non-Commissioned Officer) school.  He contends 
that this incident was physically more painful than he had 
anticipated and that he has been disturbed ever since, 
causing him to engage in bizarre behavior such as repeated 
instances of indecent exposure to adolescent boys and of 
public defecation since the initial incident occurred in 
1975.  Unfortunately, the several diagnoses of PTSD stemming 
from the incident in service which are of record were not 
based (at least initially) upon a thorough review of the 
extensive historical material contained in the claims files 
(including some very credible material which contradicts the 
veteran's accounts of his medical and sexual history) and 
usually describe the incident in service as a sexual assault 
or even as a rape, which is contrary to the facts admitted by 
the appellant.  A written statement received in February 2000 
from the former military supervisor named by the appellant 
indicates only that they had engaged in "behavior which was 
not appropriate," with no hint of coercion or force.  

Further clarification concerning the appellant's current 
psychiatric diagnosis or diagnoses, including the etiology, 
is still needed in this case.  This information had been 
sought by the Board in the prior remand in November 1998, but 
the Board's directives have not been fully satisfied.  A 
remand for this purpose is therefore required.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

The appellant's account of this incident in service also 
raises the question of willful misconduct in connection with 
any diagnosis of PTSD stemming from this incident, and this 
question has not yet been addressed by the RO.  

Accordingly, this appeal is REMANDED for the following 
further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a).  This 
letter should also inform the appellant 
that any information and evidence 
submitted in response to the letter must 
be received by the RO within one year of 
the RO's letter and that he should inform 
the RO if he desires to waive the one-
year period for response.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the veteran.

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the veteran, it should so inform the 
veteran and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  When the above development of the 
record has been completed, the RO should 
arrange for the appellant to be examined 
by a VA psychiatrist, who has not 
previously examined the appellant, in 
order to determine nature and extent of 
any currently present acquired 
psychiatric disorders.  This examiner 
must review the extensive material 
contained in the clams files and this 
should be reflected in the completed 
examination report.  Based upon the 
examination of the appellant and a review 
of the historical material in the claims 
files, the examiner should identify all 
currently present psychiatric disorders.  
With respect to each currently present 
acquired psychiatric disorder, the 
examining psychiatrist should provide an 
opinion as to whether it is likely, 
unlikely, or as likely as not that the 
disorder was present in service, and if 
so, whether the disorder clearly and 
unmistakably pre-existed service.  With 
respect to each acquired psychiatric 
disorder which the examiner believes 
existed prior to service, the examiner 
should provide an opinion as to whether 
it is likely, unlikely, or as likely as 
not that such disorder increased in 
severity during service and, if so, 
whether the increase in severity during 
service was clearly and unmistakably due 
to the natural progress of the condition.  
With respect to each currently present 
acquired psychiatric disorder which the 
examiner believes developed subsequent to 
service, the examiner should provide an 
opinion as to whether it is likely, 
unlikely, or as likely as not that such 
disorder is etiologically related to 
service.  

The examiner should provide the 
supporting rationale for all opinions 
expressed.

With respect to the claimed PTSD, a 
diagnosis of PTSD under the DSM-IV 
criteria should be made or ruled out.  
For purposes of determining whether the 
veteran meets the criteria for a 
diagnosis of PTSD, the examiner should 
assume that the stressor incident in 
service claimed by the appellant involved 
consensual sex and not a sexual assault 
or rape and should consider the fact that 
the appellant was involved in a 
documented incident of indecent exposure 
in 1973 (prior to the incident in 1975).  
If PTSD is diagnosed, the examiner should 
identify the elements supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the veteran 
does not meet the criteria for this 
diagnosis.  

5.  Thereafter, the RO should 
readjudicate the claim seeking service 
connection for psychiatric disability 
(including PTSD) to include, if 
appropriate, the question of willful 
misconduct as defined at 38 C.F.R. 
§ 3.1(n)--("...an act involving conscious 
wrongdoing or known prohibited 
action.").  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




